Cross appeals from an order of the County Court of Rensselaer County (Dwyer, Jr., J.), entered November 15, 1982, which granted plaintiff’s motion for summary judgment against Max A. Chodikoff and denied plaintiff’s motion for summary judgment against Rose Chodikoff. Both Rose Chodikoff, 78 years old, and her husband Max, over the age of 85, were admitted to plaintiff Samaritan Hospital for treatment of their acute illnesses on December 11, 1980. They remained in the hospital until *938January 1, 1981. Mr. Chodikoff’s Medicare benefits were terminated on December 15,1980, making him liable for a hospital bill totaling $1,607.15. In this suit for payment of its bill, plaintiff alleges that on the date of admission, Mrs. Chodikoff executed one of the hospital’s standard guarantee of payment forms. In her answer, Mrs. Chodikoff denied executing the guarantee. County Court granted plaintiff’s motion for summary judgment against Mr. Chodikoff but denied it against Mrs. Chodikoff. Plaintiff appeals from that portion of the order which denied it summary judgment against Mrs. Chodikoff. The cross appeal of Mr. Chodikoff has been abandoned. Although the answer filed by Mrs. Chodikoff denies her execution of the contract of guarantee, on oral argument her attorney admitted that she signed it. This admission leaves for consideration only the claim that she was upset and distraught over her husband and herself at the time of admission, and was over 78 years of age. Significantly, there is no claim of fraud or other wrongful act. In such circumstances, such a claim has been held by this court to create no triable issues of fact in a suit for payment of a hospital bill (see Albany Med. Center Hosp. v Purcell, 67 AD2d 761). Accordingly, that part of the order of County Court which denied plaintiff’s motion for summary judgment against Rose Chodikoff must be reversed, and summary judgment must be granted to plaintiff. Order modified, on the law, without costs, by reversing so much thereof as denied plaintiff’s motion for summary judgment against defendant Rose Chodikoff, summary judgment granted, and, as so modified, affirmed. Mahoney, P. J., Main, Casey and Yesawich, Jr., JJ., concur.